
	
		I
		111th CONGRESS
		2d Session
		H. R. 4779
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Pomeroy (for
			 himself and Mr. Moran of Kansas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  the creation and growth of small business and reduce the cost of complying with
		  the tax requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Jobs and Tax Relief Act
			 of 2010.
		2.Extend temporary
			 bonus depreciation for certain property
			(a)Extension of
			 special allowance
				(1)In
			 generalParagraph (2) of section 168(k) of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 January 1, 2011 and inserting January 1, 2012,
			 and
					(B)by striking
			 January 1, 2010 each place it appears and inserting
			 January 1, 2011.
					(2)Conforming
			 amendments
					(A)The heading for
			 subsection (k) of section 168 of such Code is amended by striking
			 January 1,
			 2010 and inserting January 1, 2011.
					(B)The heading for
			 clause (ii) of section 168(k)(2)(B) of such Code is amended by striking
			 pre-January 1,
			 2010 and inserting pre-January 1, 2011.
					(C)Subparagraph (B)
			 of section 168(l)(5) of such Code is amended by striking January 1,
			 2010 and inserting January 1, 2011.
					(D)Subparagraph (C)
			 of section 168(n)(2) of such Code is amended by striking January 1,
			 2010 and inserting January 1, 2011.
					(E)Subparagraph (B)
			 of section 1400N(d)(3) of such Code is amended by striking January 1,
			 2010 and inserting January 1, 2011.
					(b)Extension of
			 election To accelerate the AMT and research credits in lieu of bonus
			 depreciationSection 168(k)(4) of such Code (relating to election
			 to accelerate the AMT and research credits in lieu of bonus depreciation) is
			 amended—
				(1)by striking
			 2009 and inserting 2010 in subparagraph (D)(iii)
			 (as redesignated by subsection (a)(3)), and
				(2)by adding at the
			 end the following new subparagraph:
					
						(I)Special rules
				for extension property
							(i)Taxpayers
				previously electing accelerationIn the case of a taxpayer who
				made the election under subparagraph (A) for its first taxable year ending
				after March 31, 2008—
								(I)the taxpayer may
				elect not to have this paragraph apply to extension property, but
								(II)if the taxpayer
				does not make the election under subclause (I), in applying this paragraph to
				the taxpayer a separate bonus depreciation amount, maximum amount, and maximum
				increase amount shall be computed and applied to eligible qualified property
				which is extension property and to eligible qualified property which is not
				extension property.
								(ii)Taxpayers not
				previously electing accelerationIn the case of a taxpayer who
				did not make the election under subparagraph (A) for its first taxable year
				ending after March 31, 2008—
								(I)the taxpayer may
				elect to have this paragraph apply to its first taxable year ending after
				December 31, 2009, and each subsequent taxable year, and
								(II)if the taxpayer
				makes the election under subclause (I), this paragraph shall only apply to
				eligible qualified property which is extension property.
								(iii)Extension
				propertyFor purposes of this subparagraph, the term
				extension property means property which is eligible qualified
				property solely by reason of the extension of the application of the special
				allowance under paragraph (1) pursuant to the amendments made by section 3(a)
				of the Small Business Jobs and Tax Relief Act
				of 2010 (and the application of such extension to this paragraph
				pursuant to the amendment made by section 3(b)(1) of such Act).
							(b)LimitationThe
				amount taken into account under subsection (a) shall not exceed $1,500 for each
				vehicle on which an idling reduction device is
				affixed.
						.
				(c)Effective
			 datesThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009, in taxable years ending after such
			 date.
			3.Increase in amount
			 allowed as deduction for start-up expenditures
			(a)In
			 generalSubsection (b) of
			 section 195 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following:
				
					(3)Special rule for
				taxable years beginning in 2009, 2010, or 2011In the case of a taxable year beginning in
				2010, 2011, or 2012, paragraph (1)(A)(ii) shall be applied—
						(A)by substituting
				$20,000 for $5,000, and
						(B)by substituting
				$75,000 for
				$50,000.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
			4.Removal of cellular
			 telephones (or similar telecommunications equipment) from listed
			 property
			(a)In
			 generalSubparagraph (A) of
			 section 280F(d)(4) of the Internal Revenue Code (defining listed property) is
			 amended by inserting and at the end of clause (iv), by striking
			 clause (v), and by redesignating clause (vi) as clause (v).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after January 1, 2009.
			5.Nonrecourse Small
			 Business Investment Company loans from the Small Business Administration
			 treated as amounts at risk
			(a)In
			 generalSubparagraph (B) of
			 section 465(b)(6) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(B)Qualified
				nonrecourse financingFor
				purposes of this paragraph—
						(i)In
				generalThe term qualified nonrecourse financing
				means any financing—
							(I)which is qualified
				real property financing or qualified SBIC financing,
							(II)except to the
				extent provided in regulations, with respect to which no person is personally
				liable for repayment, and
							(III)which is not
				convertible debt.
							(ii)Qualified real
				property financingThe term qualified real property
				financing means any financing which—
							(I)is borrowed by the taxpayer with respect to
				the activity of holding real property,
							(II)is secured by
				real property used in such activity, and
							(III)is borrowed by the taxpayer from a
				qualified person or represents a loan from any Federal, State, or local
				government or instrumentality thereof, or is guaranteed by any Federal, State,
				or local government.
							(iii)Qualified SBIC
				financingThe term qualified SBIC financing means
				any financing which—
							(I)is borrowed by a
				small business investment company (within the meaning of section 301 of the
				Small Business Investment Act of 1958),
							(II)is secured by
				property used or held, directly or indirectly, by such small business
				investment company, and
							(III)is borrowed
				from, or guaranteed by, the Small Business Administration under the authority
				of section 303(b) of such
				Act.
							.
			(b)Conforming
			 amendmentsSubparagraph (A) of section 465(b)(6) of such Code is
			 amended—
				(1)by striking
			 in the case of an activity of holding real property,, and
				(2)by striking
			 which is secured by real property used in such activity.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			6.Temporary exclusion of
			 100 percent of gain on certain small business stock
			(a)In
			 generalSubsection (a) of
			 section 1202 of the Internal Revenue Code of 1986 (relating partial exclusion
			 for gain from certain small business stock) is amended by adding at the end the
			 following new paragraph:
				
					(4)100 exclusion
				for stock acquired during 2010In the case of qualified small business
				stock acquired during 2010—
						(A)paragraph (1)
				shall be applied by substituting 100 percent for 50
				percent,
						(B)paragraph (2)
				shall not apply, and
						(C)paragraph (7) of section 57(a) shall not
				apply.
						.
			(b)Conforming
			 amendmentParagraph (3) of section 1202 (a) of such Code is
			 amended—
				(1)by striking
			 and
			 2010 in the heading, and
				(2)by striking
			 January 1, 2011 and inserting January 1,
			 2010.
				(c)Effective
			 dateThe amendments made by this section shall apply to stock
			 acquired after December 31, 2009.
			
